                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12    EDWARD WIN,                                         Case No. 18-CV-00840-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                           ORDER GRANTING DEFENDANTS’
                                                                                            MOTION TO DISMISS PLAINTIFF’S
                                  14            v.                                          FIRST AMENDED COMPLAINT WITH
                                                                                            PREJUDICE
                                  15    COUNTY OF SANTA CLARA and
                                        LAURA SALAS,                                        Re: Dkt. No. 52
                                  16
                                                       Defendants.
                                  17

                                  18          Plaintiff Edward S. Win (“Plaintiff”), proceeding pro se, sued Defendant Laura Salas
                                  19   (“Salas”) and County of Santa Clara (the “County”) (collectively, “Defendants”) after Salas
                                  20   denied Plaintiff’s job application. Before the Court is Defendants’ Motion to Dismiss Plaintiff’s
                                  21   First Amended Complaint (“FAC”), which was filed on July 26, 2018. ECF No. 52 (“Mot.”).
                                  22   Plaintiff opposed on August 17, 2018. ECF No. 58 (“Opp’n”). Defendants replied on August 24,
                                  23   2018. ECF No. 65 (“Reply”). Having considered the submission of the parties, the relevant law,
                                  24   and the record in this case, the Court GRANTS Defendants’ Motion to Dismiss the FAC with
                                  25   prejudice.
                                  26
                                  27
                                                                                        1
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               At all times relevant to the instant action, Salas worked for the County of Santa Clara
                                   3
                                       Employee Services Agency as a Senior Human Resources Analyst. ECF No. 1-1 at 33. On August
                                   4
                                       4, 2016, Plaintiff applied for an open position for “Senior Business Information Technology
                                   5
                                       Consultant for the County of Santa Clara.” Id. at 48. Then, on September 12, 2016, Salas sent an
                                   6
                                       email informing Plaintiff that Plaintiff had failed to meet the experience requirements to qualify
                                   7
                                       for the position. Id. at 30. On September 13, 2016, Plaintiff responded to Salas and requested
                                   8
                                       clarification on “specifically what [Santa Clara County] recruiting finds unacceptable about the
                                   9
                                       application.” Id. at 32. On September 14, 2016, Salas responded that Plaintiff had failed to
                                  10
                                       demonstrate “[f]ive (5) years of experience in the field of systems analysis, systems engineering,
                                  11
                                       programming, data analysis, and/or database administration.” Id. at 33. Salas also noted that “[o]ne
                                  12
Northern District of California




                                       (1) of the five (5) years of experience must include project management and leadership/mentoring
 United States District Court




                                  13
                                       of staff.” Id. Shortly afterwards, Plaintiff responded to Salas and asserted that Plaintiff’s
                                  14
                                       application had indeed met the experience criteria recited by Salas. Salas did not respond to
                                  15
                                       Plaintiff. Plaintiff alleges that by denying Plaintiff’s job application, Defendants violated Title VII
                                  16
                                       of the Civil Rights Act. ECF No. 49 at 2.
                                  17
                                            B. Procedural History
                                  18
                                               On December 7, 2017, Plaintiff filed suit against Defendants in the Superior Court for the
                                  19
                                       County of Santa Clara. See ECF No. 1 at 1. Plaintiff’s initial complaint alleged that Defendants
                                  20
                                       “with reckless indifference” discriminated against Plaintiff by “falsely denying eligibility” in
                                  21
                                       violation of “County, State, and Federal laws that prohibit discrimination.” ECF No. 1-1 at 10.
                                  22
                                       Plaintiff asserted seven causes of action in his initial complaint: (1) general negligence;
                                  23
                                       (2) intentional tort; (3) products liability; (4) discrimination in violation of the Title VII of the
                                  24
                                       Civil Rights Act; (5) discrimination in violation of 42 U.S.C. § 1981(a); (6) discrimination in
                                  25
                                       violation of California Government Code § 12965(b); and (7) discrimination in violation of Santa
                                  26
                                       Clara County Ordinance § A25-124. Id. On February 8, 2018, Salas removed the case to this
                                  27
                                                                                           2
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1   Court. ECF No. 1 at 1.

                                   2          On February 15, 2018, Plaintiff filed a motion to remand. ECF No. 11. Salas opposed

                                   3   Plaintiff’s motion to remand on March 1, 2018. ECF No. 20. On May 15, 2018, Plaintiff filed an

                                   4   “Update on Plaintiff’s Motion to Remand.” ECF No. 36. However, Plaintiff did not file a reply to

                                   5   Salas’s opposition. On February 15, 2018, Salas moved to dismiss Plaintiff’s Complaint. ECF No.

                                   6   12. Plaintiff opposed Salas’s Motion to Dismiss on February 26, 2018. ECF No. 16. Plaintiff then

                                   7   filed an amendment to Plaintiff’s Opposition to the Motion to Dismiss on February 27, 2018. ECF

                                   8   No. 18. Salas then filed a reply on March 5, 2018. ECF No. 22. On March 22, 2018, Plaintiff filed

                                   9   a Supplemental Opposition to Salas’s motion to dismiss. ECF No. 29. On April 5, 2018, the

                                  10   County joined Salas’s Motion to Dismiss. ECF No. 31. Plaintiff filed a supplement to his

                                  11   complaint on March 26, 2018. ECF No. 30. Salas filed an opposition to this supplement on April

                                  12   5, 2018. ECF No. 32.
Northern District of California
 United States District Court




                                  13          On June 22, 2018, the Court denied Plaintiff’s Motion to Remand and granted Defendants’

                                  14   Motion to Dismiss all of Plaintiff’s claims with leave to amend. ECF No. 45 (“June 22, 2018

                                  15   Order”).

                                  16          On July 12, 2018, Plaintiff filed a Motion to Strike, ECF No. 46, and on August 22, 2018,

                                  17   Plaintiff filed a Motion to Initiate ADR ENE, ECF No. 62. The Court denied both motions on

                                  18   August 23, 2018. ECF No. 64.

                                  19          On July 12, 2018, Plaintiff filed his FAC and reasserted only his claim for discriminatory

                                  20   refusal to hire in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-(2)(a). ECF No.

                                  21   49 (“FAC”). Defendants moved to dismiss Plaintiff’s FAC on July 26, 2018. See Mot. In the

                                  22   meantime, Plaintiff filed a Notice of Appeal. ECF No. 53. On August 17, 2018, Plaintiff filed his

                                  23   Opposition to Defendants’ Motion to Dismiss. See Opp’n. On August 21, 2018, the Ninth Circuit

                                  24   found that the challenged order was not final or appealable and dismissed Plaintiff’s appeal. ECF

                                  25   No. 61. The Defendants replied to Plaintiff’s Opposition on August 24, 2018. See Reply.

                                  26
                                  27
                                                                                        3
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                       II.      LEGAL STANDARD
                                   1
                                             A. Motion to Dismiss Under Rule 12(b)(6)
                                   2
                                                Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a
                                   3
                                       short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint
                                   4
                                       that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure
                                   5
                                       12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead
                                   6
                                       “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                   7
                                       550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content
                                   8
                                       that allows the court to draw the reasonable inference that the defendant is liable for the
                                   9
                                       misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not
                                  10
                                       akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has
                                  11
                                       acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule
                                  12
Northern District of California




                                       12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]
 United States District Court




                                  13
                                       the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &
                                  14
                                       Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
                                  15
                                                The Court, however, need not accept as true allegations contradicted by judicially
                                  16
                                       noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look
                                  17
                                       beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)
                                  18
                                       motion into a motion for summary judgment. Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.
                                  19
                                       1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in
                                  20
                                       the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per
                                  21
                                       curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted
                                  22
                                       inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183
                                  23
                                       (9th Cir. 2004).
                                  24
                                             B. Leave to Amend
                                  25
                                                If the court concludes that a motion to dismiss should be granted, it must then decide
                                  26
                                       whether to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave
                                  27
                                                                                          4
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1   to amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                   2   of Rule 15 . . . [is] to facilitate decision on the merits, rather than on the pleadings or

                                   3   technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (citation omitted).

                                   4   Nonetheless, a district court may deny leave to amend a complaint due to “undue delay, bad faith

                                   5   or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

                                   6   previously allowed, undue prejudice to the opposing party by virtue of allowance of the

                                   7   amendment, [and] futility of amendment.” See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d

                                   8   522, 532 (9th Cir. 2008) (alteration in original).

                                   9   III.    DISCUSSION
                                  10           In its June 22, 2018 Order, the Court granted Defendants’ first Motion to Dismiss all of

                                  11   Plaintiff’s causes of action with leave to amend. ECF No. 45 at 6–12. Plaintiff filed an amended

                                  12   complaint and reasserted only his claim for discriminatory refusal to hire in violation of Title VII
Northern District of California
 United States District Court




                                  13   of the Civil Rights Act, 42 U.S.C. § 2000e-(2)(a). Defendants now move to dismiss Plaintiff’s

                                  14   FAC on the grounds that Plaintiff’s Title VII claim suffers from the same deficiencies that plagued

                                  15   the claim in the initial complaint. After reviewing Plaintiff’s FAC, the Court agrees with

                                  16   Defendants that Plaintiffs’ FAC fails to address the deficiencies identified by the Court in the June

                                  17   22, 2018 Order.

                                  18           In particular, in dismissing Plaintiff’s claim for a discriminatory refusal to hire under Title

                                  19   VII in the June 22, 2018 Order, the Court explained to Plaintiff that his original complaint was

                                  20   “devoid of any facts suggesting that Defendants’ decision to reject Plaintiff’s application was

                                  21   motivated by Plaintiff’s membership in a protected class.” ECF No. 45 at 8. The Court wrote:

                                  22   “Indeed, Plaintiff’s complaint does not even allege that Plaintiff is a member of any protected

                                  23   class.” Id. The Court warned Plaintiff that “failure to cure the deficiencies identified [in this

                                  24   Order] will result in a dismissal with prejudice of the deficient claims or theories.” Id. at 11.

                                  25           As the Court discussed in the June 22, 2018 Order, in order to plead a prima facie class for

                                  26   a discriminatory refusal to hire claim under Title VII, a plaintiff must plead facts showing that: (1)

                                  27
                                                                                            5
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1   the plaintiff belongs to a protected class; (2) the plaintiff was qualified for the position applied for;

                                   2   (3) the plaintiff was rejected for the position despite his qualifications; and (4) the position

                                   3   remained open. Millsaps v. Pinal Cty. Superior Court, 494 F. App’x. 821, 823 (9th Cir. 2012)

                                   4   (unpublished) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). Further,

                                   5   although a plaintiff is not required to plead facts establishing a prima facie case of discrimination,

                                   6   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002), the plaintiff still must allege sufficient

                                   7   facts to raise his claim “above the speculative level.” Twombly, 550 U.S. at 557.

                                   8          Here, Plaintiff’s FAC again fails to allege facts to raise his claim above the speculative

                                   9   level. See Twombly, 550 U.S. at 557. Plaintiff’s FAC states only that “Defendant’s conduct may

                                  10   be discriminatory with respect to the following:” “Race or color,” “National origin,” Sex, gender,”

                                  11   and “Age.” FAC at 4. These allegations are unsupported and conclusory.

                                  12          Moreover, instead of alleging that Defendants’ decision to reject Plaintiff’s application was
Northern District of California
 United States District Court




                                  13   motived by Plaintiff’s membership in a protected class, Plaintiff alleges only facts about

                                  14   Defendant Salas’s personal characteristics and his differences from Salas, and Plaintiff fixates on

                                  15   Salas’s gender and what he speculates to be her race. See FAC at 5. Plaintiff states:

                                  16          To elaborate, the County ESA worker, point of contract for the County requisitions
                                  17          [(Salas)] appears not to be of the same protected classes (race, national origin) or
                                              sex as Plaintiff. The claim, whose protected class is race or color, is made evident
                                  18          through consideration and analysis for surnames. Defendant, the subject County
                                              worker’s name, is Salas. Etymology suggests Salas is of Spanish descent. Next, to
                                  19          consider national origin, let it be known that Plaintiff is a citizen of the US and
                                              whose national origin is a foreign country, not of Spanish heritage. We don’t know
                                  20          the national origin of Defendant but one could speculate it would be where Spanish
                                  21          is a component. One more claim or possible cause of discriminatory practice by the
                                              Defendant is that we are not the same gender. I am male. It is evident by her
                                  22          physical features, heavyset curvilinear appearance, womanly office worker voice
                                              yet effervescent tone in person and on the telephone, the Defendant presents herself
                                  23          to be female. These variations of personal attributes and traits can cause shifting
                                              values, affinities, loyalties, affiliations, interests and goals.
                                  24
                                       FAC at 5 (emphasis in original). These allegations do not support Plaintiff’s Title VII claim.
                                  25
                                              Plaintiff makes no allegation that Salas or any other County employee was aware of
                                  26
                                       Plaintiff’s gender, race, age, or national origin at the time the hiring decision was made.
                                  27
                                                                                           6
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1   Significantly, Plaintiff fails to allege that Defendants’ decision to reject Plaintiff’s application was

                                   2   motived by Plaintiff’s membership in a protected class. In fact, Plaintiff alleges exactly the

                                   3   opposite: “Plaintiff makes no pretense to know what goes on in the mind of the Defendant when

                                   4   the County or its personnel perform work.” FAC at 4. Plaintiff’s allegations are therefore

                                   5   insufficient. See Twombly, 550 U.S. at 557.

                                   6          In light of Plaintiff’s failure to plead sufficient facts to state a claim for discriminatory

                                   7   refusal to hire under Title VII, the Court GRANTS Defendants’ Motion to Dismiss Plaintiff’s

                                   8   FAC.

                                   9          Moreover, “the Ninth Circuit has held that when both an official and a government entity

                                  10   are named [in a Title VII claim], and the officer is named only in an official capacity, the court

                                  11   may dismiss the suit against the official as a redundant defendant.” Okemgbo v. Washington State

                                  12   Dep’t of Ecology, 2013 WL 633132, at *1 (E.D. Wash. Feb. 20, 2013) (citing Ctr. for Bioethical
Northern District of California
 United States District Court




                                  13   Reform, Inc., v. L.A. Cty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2007)). The Court agrees with

                                  14   Defendants that Plaintiff must be suing Salas in her official capacity because an individual can be

                                  15   sued under Title VII only in her official capacity. See Ortez v. Washington Cty., 88 F.3d 804, 808

                                  16   (9th Cir. 1996) (“[W]e affirm the dismissal of those claims because employees cannot be held

                                  17   liable in their individual capacities under Title VII.”). Thus, Plaintiff’s Title VII claim against

                                  18   Salas is duplicative of Plaintiff’s Title VII claim against the County and must be dismissed on this

                                  19   additional ground as well.

                                  20          The Court finds that leave to amend would be futile. See Leadsinger, Inc., 512 F.3d at 532.

                                  21   Plaintiff has had two opportunities to clearly state and allege facts in support of his claim. In the

                                  22   June 22, 2018 Order, the Court specifically identified the deficiencies in Plaintiff’s complaint and

                                  23   warned that “failure to cure the deficiencies identified [in this Order] will result in a dismissal with

                                  24   prejudice of the deficient claims or theories.” ECF No. 45 at 11. However, Plaintiff failed to cure

                                  25   the deficiencies identified in the June 22, 2018 Order.

                                  26          Additionally, instead of explaining in the Opposition why his allegations are not deficient,

                                  27
                                                                                          7
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1   Plaintiff only complains that this Court is “being complicit with those who violate laws through

                                   2   discrimination . . . as Plaintiff proves using concrete facts,” and effectively asks again for a

                                   3   remand to state court. Opp’n at 4–5. For instance, Plaintiff states: “[I]f this Court does not

                                   4   recognize or cannot accept the US EEOC federal agency’s definition of “discrimination” that

                                   5   includes harassment among the full extent of the Law, as legislatures ratify and Plaintiff presents,

                                   6   this CA ND Court does not or would not qualify to preside nor have legitimate jurisdiction.”

                                   7   Opp’n at 4.

                                   8          Moreover, the Court notes that Plaintiff’s Opposition includes some incomprehensible

                                   9   language:

                                  10          Defense Counsel attempts to use faulty logic as if to blow the minds of “fembots”
                                  11          as in Six Million Dollar Man and Bionic Woman. Defense Counsel allegedly thinks
                                              bad logic (and what causes circuitry, logic boards of “female robots” and silicon
                                  12          wafers to catch fire, burn and some on these television action series) will distract us
Northern District of California




                                              and perhaps disrupt “feminine sensibilities” of minds long enough to pull a rabbit
 United States District Court




                                  13          out of his hat; that is, to convince US Courts Judges and stakeholder’s to simply
                                              forgive violations of laws, lodge pleadings for dismissal and forget injuries put
                                  14          upon constituents (county, regional and global) and Plaintiff.
                                  15   Opp’n at 58.
                                  16          Accordingly, the Court finds that amendment would be futile and that requiring
                                  17   Defendants to have to repeatedly move to dismiss the same unmeritorious claim would cause
                                  18   undue prejudice to the Defendants. Leadsinger, Inc, 512 F.3d at 532. Finding amendment to be
                                  19   futile and unduly prejudicial, the Court GRANTS Defendants’ Motion to Dismiss the FAC with
                                  20   prejudice.
                                  21   IV.    CONCLUSION
                                  22          For the foregoing reasons, Court GRANTS Defendants’ Motion to Dismiss the FAC with
                                  23   prejudice.
                                  24   IT IS SO ORDERED.
                                  25

                                  26   Dated: October 29, 2018
                                  27
                                                                                          8
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
                                   1                                          ______________________________________
                                                                              LUCY H. KOH
                                   2                                          United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               9
                                  28   Case No. 18-CV-00840-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       WITH PREJUDICE
